Exhibit 99.2 WikiPay, Inc. (fka WikiPay, LLC) Index to Financial Statements December 31, 2011 and 2010 Page Number Report of Independent Registered Public Accounting Firm 1 Financial Statements: Balance Sheets as of December 31, 2011 and 2010 2 Statements of Operations for the years ended 3 December 31, 2011 and 2010 Statement of Changes in Stockholders' and Members' Equity (Deficit) for the years ended December 31, 2011 and 2010 4 Statement of Cash Flows for the years ended 5 December 31, 2011 and 2010 Notes to Financial Statements 6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors WikiPay, Inc. Los Angeles, CA We have audited the accompanying balance sheets of WikiPay, Inc. (formerly known as WikiPay, LLC) as of December 31, 2011 and 2010 and the related statements of operations, changes in stockholders’ and members’ deficit, and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of WikiPay, Inc. as of December 31, 2011 and 2010, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has no revenue, significant assets or cash flows that raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans regarding these matters are described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ PS STEPHENSON & CO., P.C. Wharton, Texas April 23, 2012 1 WikiPay, Inc. (fka WikiPay, LLC) Balance Sheets As of December 31, 2011 and 2010 Assets Current assets: Cash and cash equivalents $ $ Total current assets Fixed assets: Computer equipment Less: accumulated depreciation Fixed assets, net Other assets: Domain names Software development costs Other assets - Total other assets Total assets $ $ Liabilities and Stockholders' Equity (Deficit) Liabilities Current liabilities: Accrued interest $ $ Loan payable related party Total current liabilities Total liabilities Stockholders' equity (deficit) Common stock, 10,000,000 shares authoized; par $0.0001; 51,162 shares issued and outstanding 5 - Additional paid-in capital - Members' equity - Accumulated deficit ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. 2 WikiPay, Inc. (fka WikiPay, LLC) Statements of Operations For the Years Ended December 31, 2011 and 2010 Revenues $ $ Cost of sales - Gross profit ) Selling, general and administrative expenses (Loss) from operations ) ) Other income (expenses): Interest expense ) ) Total other income (expenses) ) ) Net (loss) $ ) $ ) The accompanying notes are an integral part of these financial statements. 3 WikiPay, Inc. (fka WikiPay, LLC) Statement of Changes in Stockholders' and Members' Equity (Deficit) For the Years Ended December 31, 2011 and 2010 Members' Equity Common Stock Additional Accumulated Units Amount Shares Amount Paid-in Capital Deficit Total Balance January 1, 2010 $ - - - $
